DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5, 8-9, 16-17, 40, 44, 8, 50, 52, 85-88 filed 01/06/2022 are the subject matter of this Office Action. 
Status of Claims
 As indicated in the Office Action of 07/06/2021, claims 1-5, 8, 16-17 and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/07/2021. Claims 9, 40, 44, 48, 50 and 85-88 are the subject matter of this Office Action.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s amendments, filed 01/06/2022 are acknowledged. Claims 6-7 and 10 have been canceled in their entirety. 
Applicant has amended the scope of claim 9 by importing the limitation of claims 6-7 into the independent claim. New claims 85-88 have been added, directed to therapeutically effective concentrations of the administered agents and their respective pharmaceutical formulations.  Applicant's arguments, filed 01/06/2022 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application. 
Claim Rejections - 35 USC § 103-Rejection(s) Maintained
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 44, 85-88 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Karp (WO2016/037016 published 03/10/2016), Jadali (Biology Open Vol. 5 pages 689-708 published 2016) and He (US2009/0305333 published 12/10/2009). 
 Karp teaches the method the method of generating inner ear hair cells in a subject in need comprising administering the GSK3 inhibitor/Wnt agonist CHIR99021. Administration of said CHIR99021 increased Lgr5+ inner ear supporting cells compared to a control ([0064]-[0065], [0247]-[0248], [0291]-[0294], Figures 1-2). Regarding the limitation of claims 44, 87-88, local administration of the GSK3 inhibitor to the middle or inner part of the ear is embraced in the methodology of Karp ([0306]). Karp teaches formulation of said inhibitor in biodegradable polymeric matrices such as PLGA for inner ear administration ([0341]).
Karp teaches wherein the therapeutically effective amount is between 0.5 mg/mL to 70 mg/mL. As CHIR99021 comprises a molecular weight of 465.39 g/mole, said therapeutically effective amount corresponds to a range of 1mM to 150M, which overlaps with the amount embraced in the instant claims ([0094], [0377]). Applicant is reminded of MPEP 2144.05 wherein the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Karp teaches combinations comprising CHIR90021 and additional therapeutic agents in order to augment the generation of inner ear hair cells ([0246], [0249], claim 1, 21). 
 However, Karp does not specifically teach the administration a PTEN inhibitor with CHIR90021 in order to generate inner ear hair cells in a subject in need.
 Jadali teaches the activation of PI3K in cochlea cells in subjects who comprise sensorineural hearing damage (aminoglycoside antibiotic induced hearing damage). Jadali teaches activation of PI3K by inhibiting PTEN in said subjects. As shown in Figure 5, inhibition of PTEN in said subjects results in significant hair cell survival and that activation of PI3K signaling promotes hair cell survival following sensorineural hearing damage (page 704, left col.). Additionally, Jadali teaches administering an effective amount of the PTEN inhibitor bpV(OHpic) to said subjects in need. As shown in Figures 4A, 4R and 4S, administration of the PTEN inhibitor bpV(OHpic) promotes both inner and outer hair cell survival and increases cell proliferation  (page 702, page 705 left col.). 
 However, the combination of Karp and Jadali do not specifically teach wherein the PTEN inhibitor is bpV(phen) or bpV(pic). 
He teaches bpV(OHpic) of Jadali as well as bpV(phen) or bpV(pic) as effective PTEN inhibitors ([0010],[0026], Table 1). He teaches that overlapping 25 nM to 25 M doses of said PTEN inhibitors are each effective at promoting nerve regeneration and inhibiting PTEN in vitro and in-vivo ([0196]-[0198], [0212]-[0215], Table 1).
Therefore, one of ordinary skill in the art prior to the time of invention would have found it prima facie obvious to combine the PTEN inhibitor bpV(OHpic) of Jadali to the  hair cell treating GSK3b inhibitor/Wnt agonist CHIR99021 regimen of Karp, arriving at the claimed methodology with a reasonable expectation of success. Motivation to combine the PTEN inhibitor bpV(OHpic) of Jadali to the GSK3b inhibitor/Wnt agonist CHIR99021 of Karp flows logically from the fact that each component was individually taught in the prior art as being effective at promoting hair cell survival in subjects in need, which in turn, raises the reasonable expectation that a composition comprising the GSK3b inhibitor CHIR99021 and the PTEN inhibitor bpV(OHpic) of embraced by the combination of Karp and Jadali would have increased proliferation of cochlear cells in the administered patient. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980)  wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (MPEP 2144.06).
Secondly, said skilled artisan would have found it prima facie obvious to substitute the PTEN inhibitor in the regimen of Karp and Jadali from bpV(OHpic) to bpV(phen) in view of the teachings of He in order to arrive at the claimed methodology. MPEP 2143 provides rationale for a conclusion of obviousness including (B) Simple substitution of one known element for another to obtain predictable results; 
Considering Jadali teaches that the PTEN inhibitor bpV(OHpic) is effective at promoting both inner and outer hair cell survival and increasing hair cell proliferation, coupled with the fact that He teaches that bpV(OHpic) of Jadali as well as bpV(phen) are each effective at inhibiting PTEN in both in-vitro and in-vivo pharmaceutical applications ([0196]-[0198], [0212]-[0215]), said skilled artisan would have predicted that substitution of the PTEN inhibitor bpV(OHpic) in the regimen of Karp and Jadali, for bpV(phen) of He would have predictively increased hair cell proliferation in the administered subject.
  Applicant traverses the rejection. Applicant contends that there is no prima facie case of obviousness as there were no teachings nor suggestions within Karp to combine CHIR99021 with a PI3K inhibitor such as bpV(phen) in order to arrive at the claimed methodology, nor were there teachings or suggestions in Jadali or He to combine the GSK3b inhibitor CHIR99021 to the PTEN inhibitor regimen in order to arrive at the instantly claimed. Applicant further asserts that even if the two agents were combined, there was no reasonable expectation that the resulting combination would have been efficacious at increasing the proliferation of cochlear supporting cells or vestibular supporting cells in a subject in need. Lastly, Applicant asserts that the superior induction of expansion of cochlear Lg5 progenitor cells by the disclosed CHIR99021 and PTEN inhibitor combination is sufficient to overcome a prima facie case. 
Response to Arguments
Applicant’s arguments, filed 01/06/2022 are acknowledged and have been carefully considered. The Examiner acknowledges and does not dispute Applicants contention that none of the prior art references explicitly teach the combination as claimed. However, the Examiner recognizes that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum. It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208, USPQ 871 (CCPA 1981). Applicant is also reminded that “Non-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references” In re Merck and Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986). 
In the instant case, as disclosed above, both GSK3b inhibitor/Wnt agonist CHIR99021 of Karp and PTEN inhibitors of Jadali and He were each taught in the prior art as being efficacious at promoting hair cell survival in subjects in need.  MPEP 2144.06 supports the prima facie rationale of combining equivalents known for the same purpose in order to form a third composition to be used for the very same purpose. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Considering each agent was taught in the prior art as being efficacious at promoting hair cell survival in subjects in need, said skilled artisan would have found it obvious to combine each of the disclosed agents to yield a combinatorial regimen, effective at promoting hair cell survival in subjects in need. Further, considering the PTEN inhibitor bpV(OHpic) is effective at promoting both inner and outer hair cell survival and increasing hair cell proliferation, coupled with the fact that He teaches that bpV(OHpic) of Jadali as well as bpV(phen) of He are each effective at inhibiting PTEN in both in-vitro and in-vivo pharmaceutical applications ([0196]-[0198], [0212]-[0215]), said skilled artisan would have predicted that substitution of the PTEN inhibitor bpV(OHpic) in the regimen of Karp and Jadali, for bpV(phen) of He, the resulting combination would increase hair cell proliferation in the administered subject.
Regarding Applicant’s contention that a skilled artisan would not have reasonably expected that the resulting combination would have effectively increased proliferation of a cochlear supporting cell or vestibular supporting cell upon administration of said combination, the examiner remains unpersuaded. As disclosed above, a reasonable expectation of success logically flows from the fact that each agent was taught in the prior art as being effective at promoting hair cell survival in subjects in need, which in turn, raises the reasonable expectation that the resulting combination of bpV(phen) and CHIR99021 would have increase increased proliferation of a cochlear supporting cell or vestibular supporting cell upon administration. 
Regarding Applicant’s contention that the superior induction of expansion of cochlear Lg5 progenitor cells by the disclosed CHIR99021 and PTEN inhibitor combination is sufficient to overcome a prima facie case, the examiner has reviewed the data however the results fail to overcome a prima facie case as the properties that Applicant cites as unexpected are all latent properties present, but not recognized in the prior art. Said properties naturally flow in the administered combination of CHIR99021 and bpV(phen) administered to patients in need of generating inner ear cells, irrespective to the patient’s knowledge of such an event. See MPEP 2145. 
 MPEP 716.02 teaches that the burden is on Applicant to establish that the results are unexpected and significant and of both statistical and practical significance. For example, does the increased expansion of cochlear Lgr5 progenitor cells by the administration of CHIR99021 and bpV(phen) lead to a practical advantage not possessed in the prior art? In the instant case, Applicant has identified neither a practical significance nor a statistically significant of the latent properties listed above. Secondly, Applicant has not identified that the results obtained are unexpected. As shown above, both CHIR99021 and PTEN inhibitors were taught in the prior art to be effective at promoting hair cell survival in subjects in need. As such, said skilled artisan would have readily predicted that the addition of the GSK3b inhibitor CHIR99021 to PTEN inhibitor regimen of Jadali and He would have effectively induced hair cell survival in the administered subject. Therefore, the rejections are maintained. 
  
Claims 40, 48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Karp (WO2016/037016 published 03/10/2016),  Jadali (Biology Open Vol. 5 pages 689-708 published 2016) and He (US2009/0305333 published 12/10/2009) as applied to claims 9, 44, 85-89 above, in view of the combination of Garlich (WO2005/097119 published 10/20/2005) and Kujawa (Hearing Research Vol. 78 pages 181-188. Published 1994). 
 As discussed above, the combination of Karp, Jadali and He render obvious the administration of the GSK3b inhibitor/Wnt agonist CHIR99021 and PTEN inhibitor bpV(phen) in order to generate inner ear hair cells in a subject in need as each agent was individually taught in the prior art as efficacious at generating inner ear hair cells in a subject and protecting their survival. 
 However, the combination of Karp, Jadali and He do not specifically teach wherein the PTEN inhibitor is administered systemically (oral or parenteral administration). Additionally, the combination of Karp, Jadali and He do not specifically teach when the PTEN inhibitor is administered to the tympanic membrane, the middle ear or the inner ear. 
 Garlich teaches PTEN inhibitors for pharmaceutical applications (abstract). Vanadate PTEN inhibitors, such as bisperoxo(1,10-phenanthroline)oxovanadate (bpV(phen) of He are embraced in the regimen of Garlich ([0092]-[0093]; see [0026], Table 1 of He (US2009/0305333 published 12/10/2009)  Garlich further teaches that suramin is an effective PTEN inhibitor ([0063], Table 1, pages 17-18). Garlich teaches formulation of said PTEN inhibitors for oral and parenteral administration comprising formulating said inhibitor in an aqueous vehicle ([0103]-[0104], [0107], [0110]).    
Kujawa (Hearing Research Vol. 78 pages 181-188. Published 1994) teaches formulating the aforementioned PTEN inhibitor suramin of Garlich for local administration comprising formulating the PTEN inhibitor in an aqueous vehicle and administering the PTEN inhibitor into the inner ear of subject (cochlea) using a micropipette and a syringe pump to subjects in need thereof (page 182, right col).  
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to formulate the PTEN inhibitor in the regimen of Karp and Jadali for oral or parenteral administration, or alternatively inner ear administration in view of the teachings of Garlich and Kujawa in order to arrive at the claimed methodology. MPEP 2143 provides rationale for a conclusion of obviousness including (A) Combining prior art elements according to known methods to obtain predictable results;
Considering the combination of Garlich and Kujawa teach preparation of PTEN inhibitors for oral, parenteral and inner ear administration to subjects in need thereof, said skilled artisan would have applied the formulation and administration methodology embraced within the teachings of Kujawa and Garlich and applied them to the regimen of Karp, Jadali and He, arriving at the claimed methodology with a reasonable expectation of success. 
 Applicant traverses the rejection. Applicant argues that the combination of Karp, Jadali and He fail to teach the instantly claimed and the combination of Kujawa and Garlich fail to cure the deficiencies of Karp, Jadali and He.

Response to Arguments
Applicant’s arguments are acknowledged and have been carefully considered. Arguments directed to the combined teachings of Karp, Jadali and He and the rejection of claims 9, 44, 85-88 have been addressed above. Secondly, Applicant has not specifically pointed out the deficiencies of Kujawa and Garlich, and as such, the rejection of record is maintained for the reasons above. 
 Conclusion
In view of the rejections set forth above, no claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628